

116 SRES 519 ATS: Honoring the life and achievements of Katherine Coleman Goble Johnson.
U.S. Senate
2020-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 519IN THE SENATE OF THE UNITED STATESFebruary 27, 2020Mr. Manchin (for himself, Mrs. Capito, Mr. Warner, and Mr. Kaine) submitted the following resolution; which was considered and agreed toRESOLUTIONHonoring the life and achievements of Katherine Coleman Goble Johnson.Whereas Katherine Coleman Goble Johnson, an African-American physicist and mathematician, was born on August 26, 1918, in White Sulphur Springs, West Virginia;Whereas, in 1937, Katherine Johnson graduated from West Virginia State College, doing so with highest honors at age 18;Whereas Katherine Johnson and 2 other students were the first African Americans to be admitted to graduate school at West Virginia University; Whereas, in 1953, Katherine Johnson began her career in aeronautics as a computer in the segregated West Area Computing unit at the Langley Memorial Aeronautical Laboratory of the National Advisory Committee for Aeronautics (NACA);Whereas, as a member of the Flight Research Division at NACA, Katherine Johnson analyzed data from flight tests; Whereas, after NACA was incorporated into the National Aeronautics and Space Administration (NASA), Katherine Johnson—(1)calculated the trajectory for the Freedom 7 mission crewed by Alan Shepard in 1961, which was the first human spaceflight by an individual from the United States;(2)co-authored a report that provided the equations for describing orbital spaceflight with a specified landing point, which made her the first woman to be recognized as an author of a report from the Flight Research Division;(3)was asked to verify the calculations of the electronic computers at NASA that were used to calculate the orbit for the Friendship 7 mission crewed by John Glenn; and(4)provided calculations for NASA throughout her career, including for the Apollo missions;Whereas Katherine Johnson broke the barriers of race and gender by completing groundbreaking work at NASA;Whereas, in 1986, Katherine Johnson retired from NASA;Whereas, in 2015, Katherine Johnson received the Presidential Medal of Freedom from President Barack Obama at age 97;Whereas, in 2017, NASA dedicated a building in honor of Katherine Johnson at Langley Research Center in Hampton, Virginia;Whereas NASA dedicated the Katherine Johnson Independent Verification and Validation Facility in Fairmont, West Virginia, after a bipartisan bill authored by Senator Shelley Moore Capito and Senator Joe Manchin to redesignate the facility was signed into law in 2018; and Whereas, on February 24, 2020, Katherine Johnson passed away at 101 years of age: Now, therefore, be it That the Senate—(1)honors the life of Katherine Coleman Goble Johnson and her achievements as a pioneer, physicist, mathematician, and cultural icon;(2)extends its heartfelt sympathy to the family of Katherine Coleman Goble Johnson;(3)honors and, on behalf of the United States, expresses deep appreciation for the outstanding and important service of Katherine Coleman Goble Johnson to the United States; and(4)respectfully requests that the Secretary of the Senate communicate this resolution to the House of Representatives and transmit an enrolled copy of this resolution to the family of Katherine Coleman Goble Johnson.